COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Felicia Nicole Jones v. Macy’s, Eric Limbocker, Citibank, and
                          Houston Federal Credit Union

Appellate case number:    01-14-00143-CV

Trial court case number: 74030

Trial court:              239th District Court of Brazoria County

       The Appellant’s “Motion 16 Disqualification or Recusal of Appellate Judge” does not
comply with the requirements of Texas Rule of Appellate Procedure 10.1 because it does not
state with particularity the grounds on which it is based. See TEX. R. APP. P. 10.1(a)(1) (“The
motion must state with particularly the grounds on which it is based”). Accordingly, the Clerk of
this Court is directed to STRIKE the motion.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                  


Date: May 8, 2015